Judge Harris,
in his dissenting opinion, throws light upon this case. He says: “The returning or not returning of the property affects the measure of damages. Where the property is returned the party has the right to recover the money he has paid, with interest; but, where it is not returned, then he can recover the difference between the value of the property, if free from defects complained of, and what it is worth, affected by such defects. In other words, in the latter case he can recover the amount the property is lessened in value by such defects. His not returning the property affects the measure of damages, but not the party’s right of action.” This case was criticised and confined to narrow limits in Connor v. Crunk, 2 Head, 247, and this court declined to follow it in the later cases of McLean v. Houston, 2 Heisk., 37, and Harkleroud v. Nave, supra.
It is urged upon behalf of the defendant that, whatever may be the rule in cases of express warranty is implied, and the goods are retained and paid for, an action for a breach of it can not be maintained; and the case of Kentucky Saw Works v. Little River Land & Lumber Co. (decided by the court of chancery appeals, and affirmed by this court), 42 S. W., 527, is relied upon to sustain this contention. We *76have examined the case, and do not think that it sustains this position. It was a bill to recover the value of some saws sold the defendant, and the defense seems to have been a total failure of consideration, resulting from unsuitableness for the purpose intended, and defects in the saws; and while the opinion, upon the authority of some cases from other States gives expression to views which tend to support defendant’s contention, the court finds and holds that the defendant had failed to prove that the saws were defective and unfit for the use for which they were purchased, when received, and were in fact used by the defendant. What was said was in view of the defense of total failure of consideration, and the further failure to shoAV that the saws were defective or unfit for the use intended, upon which latter question of fact the case was decided. We are unable to see any reason for a different rule in cases of express and implied warranty. They are of equal dignity, and equally binding upon the parties, and the measure of damages is the same in both.
We are therefore of the opinion that no notice to the seller of the defects in the machinery, or return or tender back of it, was necessary, and that this action may be maintained, after payment, for a breach of the implied warranty of the quality and suitableness of the machinery supplied by the défendant; and the decree 'of the court of chancery appeals, allowing a recovery of the damages sustained, is affirmed,, with costs.